ORDER
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and *767voluntary departure confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
DISMISSED.